DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 06/12/2020. 
Claims 1-30 are pending in this application, with claims 1,26 and 29-30 being independent. 

Claim Objections
Claims 10,14,16 and 27-28 are objected to because of the following informalities:
In claim 10, line 4, “AMF/SMF” should read “AMF or SMF”. For the examination purpose, “AMF or SMF” is used
In claim 14, line 6, the acronym “RTP” should be expanded when it is introduced first time in the specifications or claim to clear any confusion 
In claim 16, line 4, “AMF/SMF” should read “AMF or SMF”. For the examination purpose, “AMF or SMF” is used
In claim 27, line 5, “AMF/SMF” should read “AMF or SMF”. For the examination purpose, “AMF or SMF” is used
In claim 28, line 5, “AMF/SMF” should read “AMF or SMF”. For the examination purpose, “AMF or SMF” is used
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Fig.2B: 257
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0076], the reference “2247” should be “247”
		
The applicant is requested to verify that the references for rest of the drawings are included in the disclosure.
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Following limitations of Claim 29:
- means for configuring a quality of service (QoS) profile comprising one or more file-level QoS parameters, wherein the QoS profile applies to one or more files associated with a service flow associated with a user equipment (UE), wherein each file of the one or more files 
- means for enforcing the QoS profile on the one or more files.
Are being treated in accordance with 35 U.S.C. 112(f) because they use a generic placeholder “means for” coupled with functional language “configuring and enforcing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f), claim 29 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Specification Para[0124], Figure 9.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1,26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0015920 A1-IDS, hereinafter referred to as “Kim”) in view of Jorgensen (US 6,640,248 B1, hereinafter referred to as “Jorgensen”).

Regarding claims 1,26 and 29-30, Kim discloses a method of wireless communication performed by a network node (Kim Fig.1 Para[0025] The master device (i.e. network node)), comprising: configuring a quality of service (QoS) profile (Kim Fig.2 Ref:S1 Para[0042] The File-specific band setting unit sets bandwidth for files (i.e. QoS profile)) comprising one or more file-level QoS parameters (Kim Fig.2 Ref:S2 Para[0042] The set bandwidth (i.e. QoS parameter)), wherein the QoS profile applies to one or more files associated with a service flow associated with a user equipment (UE) (Kim Fig.2 Ref:S3 Para[0043-44] The slave Bluetooth terminal (i.e. a UE) requests a file download and a communication (i.e. service flow) is setup using the set bandwidth (i.e. QoS profile) of that file), and enforcing the QoS profile on the one or more files (Kim Fig.2 Ref:S3 Para[0044] The set bandwidth of the file requested is used for the virtual interface).
Kim does not explicitly disclose wherein each file of the one or more files comprises one or more protocol data units (PDUs), and wherein a header of each PDU of the one or more PDUs of the file includes a file identifier and a file type of the file.
However, Jorgensen from the same field of invention discloses wherein each file of the one or more files comprises one or more protocol data units (PDUs) (Jorgensen Fig.7,12G Col:53 Lines:18-27, Col:57 Lines:9-20 The PDU of the downlink transmission), and wherein a header of each PDU of the one or more PDUs of the file includes a file identifier (Jorgensen Fig.7,12G Ref:1238c Col:53 Lines:18-27, Col:57 Lines:9-20 The header contains IP-Flow identifier (i.e. file identifier)) and a file type of the file (Jorgensen Fig.7,12G Ref:1238d Col:53 Lines:18-27, Col:57 Lines:9-20 The header contains IP-Flow type (i.e. file type)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person Kim to have the feature of “wherein each file of the one or more files comprises one or more protocol data units (PDUs), and wherein a header of each PDU of the one or more PDUs of the file includes a file identifier and a file type of the file” as taught by Jorgensen. The suggestion/motivation would have been to implement Q0S aware wireless system (Jorgensen Col:2 Lines:49-51).

Specifically for claims 26 and 30, Jorgensen discloses a node that includes a processor (Jorgensen Fig.10 Ref:1008) and a memory (Jorgensen Fig.10 Ref:1010).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim to have the feature of “having a node with a processor and a memory” as taught by Jorgensen. The suggestion/motivation would have been to implement Q0S aware wireless system (Jorgensen Col:2 Lines:49-51).




Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jorgensen and further in view of SHI et al. (US 2020/0252853 Al, hereinafter referred to as “Shi”).	

	Regarding claim 2, Kim in view of Jorgensen discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen does not explicitly disclose wherein: the network node comprises a network entity, the configuring comprises receiving, from an application server, the one or more files associated with the service flow associated with the UE, and the enforcing comprises: encoding the file identifier and the file type in headers of each of one or more downlink PDUs; and forwarding the one or more downlink PDUs to a radio access network (RAN) serving the UE.
However, Shi from a similar field of invention discloses wherein: the network node comprises a network entity, the configuring comprises receiving, from an application server, the one or more files associated with the service flow associated with the UE, and the enforcing (Shi Para[0308] The QoS Flow ID (i.e. file ID) and session ID (i.e. file type) are added to a packet header by the RN).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Jorgensen to have the feature of “wherein: the network node comprises a network entity, the configuring comprises receiving, from an application server, the one or more files associated with the service flow associated with the UE, and the enforcing comprises: encoding the file identifier and the file type in headers of each of one or more downlink PDUs; and forwarding the one or more downlink PDUs to a radio access network (RAN) serving the UE” as taught by Shi. The suggestion/motivation would have been to provide a flexible access link solution (Shi Para[0003]).

	Regarding claim 3, Kim in view of Jorgensen and Shi discloses the method and the network node as explained Jorgensen further discloses wherein the headers of the one or more PDUs comprise: user datagram protocol (UDP) headers (Jorgensen Fig.7 Col:42 Lines:41-67, Col:43 Lines:1-22 The packer contains UDP header) or transmission control protocol (TCP) headers (Jorgensen Fig.7 Col:42 Lines:41-67, Col:43 Lines:1-22 The packer contains TCP header) or Internet protocol version 6 (IPv6) headers (Jorgensen Fig.7 Col:42 Lines:41-67, Col:43 Lines:1-22 The packer contains IP header).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Shi to have the feature of “wherein the headers of the one or more PDUs comprise: user datagram protocol (UDP) headers or transmission control protocol (TCP) headers or Internet protocol version 6 (IPv6)” as taught by Jorgensen. The suggestion/motivation would have been to implement Q0S aware wireless system (Jorgensen Col:2 Lines:49-51).
Kim in view of Jorgensen does not explicitly disclose wherein the headers of the one or more downlink PDUs comprise: general packet radio service (GPRS) tunneling protocol (GTP) user plane (GTP-U) headers, or one or more 
However, Shi from a similar field of invention discloses wherein the headers of the one or more downlink PDUs comprise: general packet radio service (GPRS) tunneling protocol (GTP) user plane (GTP-U) headers (Not given patentable weight due to non-selective option), or one or more packet data convergence protocol (PDCP) headers, one or more radio link control (RLC) headers, one or more service data adaptation protocol (SDAP) headers, or any combination thereof (Shi Para[0308] The PDCP and SDAP headers added to a packet before sending to the physical layer).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Jorgensen to have the feature of “wherein the headers of the one or more downlink PDUs comprise: one or more packet data convergence protocol (PDCP) headers, one or more radio link control (RLC) headers, one or more service data Shi. The suggestion/motivation would have been to provide a flexible access link solution (Shi Para[0003]).

	Regarding claim 7, Kim in view of Jorgensen and Shi discloses the method and the network node as explained above for Claim 1. Jorgensen further discloses determining the file identifier and the file type from the headers of the one or more PDUs (Jorgensen Fig.7 Col:42 Lines:41-67, Col:43 Lines:1-22 The packer header contains service type and flow ID).
	 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Shi to have the feature of “determining the file identifier and the file type from the headers of the one or more PDUs” as taught by Jorgensen. The suggestion/motivation would have been to implement Q0S aware wireless system (Jorgensen Col:2 Lines:49-51).



Claims 4,6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jorgensen, Shi and further in view of Qiao et al. (US 2019/0109721 Al, hereinafter referred to as “Qiao”).	

	Regarding claim 4, Kim in view of Jorgensen and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen and Shi does not explicitly disclose receiving, at the network entity, file detection information for the one or more files from a session management function (SMF) or an operations, administration, and maintenance (OAM) function.
However, Qiao from a similar field of invention discloses receiving, at the network entity, file detection information for the one or more files from a session management function (SMF) or an operations, administration, and maintenance (OAM) function (Qiao Para[0004] The session management function (SMF) provides ethernet packet filter sets and rule).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person Kim, Jorgensen and Shi to have the feature of “receiving, at the network entity, file detection information for the one or more files from a session management function (SMF)” as taught by Qiao. The suggestion/motivation would have been to serve ethernet over wireless communicaitons (Qiao Para[0002]).

	Regarding claim 6, Kim in view of Jorgensen and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen and Shi does not explicitly disclose receiving the QoS profile for the one or more files from a session management function (SMF).
However, Qiao from a similar field of invention discloses receiving the QoS profile for the one or more files from a session management function (SMF) (Qiao Para[0004] The session management function (SMF) provides ethernet packet filter sets and rule).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Jorgensen and Shi to have the feature of “receiving the QoS profile for the one or more files from a session management Qiao. The suggestion/motivation would have been to serve ethernet over wireless communicaitons (Qiao Para[0002]).

	Regarding claim 8, Kim in view of Jorgensen and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen and Shi does not explicitly disclose wherein the network entity comprises a user plane function (UPF).
However, Qiao from a similar field of invention discloses wherein the network entity comprises a user plane function (UPF) (Qiao Para[0055] The gNB contains UPF).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Jorgensen and Shi to have the feature of “wherein the network entity comprises a user plane function (UPF)” as taught by Qiao. The suggestion/motivation would have been to serve ethernet over wireless communicaitons (Qiao Para[0002]).




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jorgensen, Shi, Qiao and further in view of Yegani et al. (US 2008/0002592 A1, hereinafter referred to as “Yegani”).	

Regarding claim 5, Kim in view of Jorgensen, Shi and Qiao discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen, Shi and Qiao does not explicitly disclose identifying an identifier of the service flow based on service flow detection rules; and determining the file identifier and the file type from the headers of the one or more PDUs based on the service flow detection rules.
However, Yegani from a similar field of invention discloses identifying an identifier of the service flow based on service flow detection rules; and determining the file identifier and the file type from the headers of the one or more PDUs based on the service flow detection rules (Yegani Para[0025,34] The traffic flow specifications are received and used to direct packets).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Jorgensen, Shi and Qiao to have the feature of “identifying an identifier of the service flow based on service flow detection rules; and determining the file identifier and the file type from the headers of the one or more PDUs based on the service flow detection rules” as taught by Yegani. The suggestion/motivation would have been to dynamically provide QoS parameters to gateway nodes (Yegani Para[0003]).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jorgensen and further in view of Yegani.	

Regarding claim 9, Kim in view of Jorgensen discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen does not explicitly 
However, Yegani from a similar field of invention discloses wherein the one or more file-level QoS parameters include at least the file identifier, the file type, a file error rate (FER), a file delay budget (FDB), and a file discard timer for each type of file of the one or more files (Yegani Fig.4 Para[0027] The traffic flow specification contains the fields SF_ID or TOS).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Jorgensen to have the feature of “wherein the one or more file-level QoS parameters include at least the file identifier, the file type, a file error rate (FER), a file delay budget (FDB), and a file discard timer for each type of file of the one or more files” as taught by Yegani. The suggestion/motivation would have been to dynamically Yegani Para[0003]).



Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jorgensen and further in view of Velev et al. (US 2021/0153070 A1, hereinafter referred to as “Velev”).	

Regarding claims 10 and 27, Kim in view of Jorgensen discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen does not explicitly disclose wherein: the network node comprises a base station serving the UE, the configuring comprises receiving the QoS profile from an access and mobility management function (AMF)/session management function (SMF), and the enforcing comprises transmitting the QoS profile to the UE.
However, Velev from a similar field of invention discloses wherein: the network node comprises a base station serving the UE, the configuring comprises receiving (Velev Fig.6 Para[0148-149] The QoS parameters are sent from the SMF to the BS).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and  Jorgensen to have the feature of “wherein: the network node comprises a base station serving the UE, the configuring comprises receiving the QoS profile from an access and mobility management function (AMF)/session management function (SMF), and the enforcing comprises transmitting the QoS profile to the UE” as taught by Velev. The suggestion/motivation would have been to monitor and dynamically adjust QoS parameters (Velev Para[0005]).



Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jorgensen, Velev and further in view of Qiao.	

Regarding claim 11, Kim in view of Jorgensen and Velev discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen and Velev does not explicitly disclose wherein the QoS profile is received from the AMF/SMF in a PDU session setup procedure or a PDU session modification procedure.
However, Qiao from a similar field of invention discloses wherein the QoS profile is received from the AMF/SMF in a PDU session setup procedure or a PDU session modification procedure (Qiao Para[0070] The QoS parameters are provided to the RAN during PDU session setup).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Jorgensen and Velev to have the feature of “wherein the QoS profile is received from the AMF/SMF in a PDU session setup procedure or a PDU session modification procedure” as taught by Qiao. The suggestion/motivation would have been to serve ethernet over wireless communicaitons (Qiao Para[0002]).


Regarding claim 12, Kim in view of Jorgensen and Velev discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen and Velev does not explicitly disclose receiving the one or more PDUs from a user plane function (UPF).
However, Qiao from a similar field of invention discloses receiving the one or more PDUs from a user plane function (UPF) (Qiao Para[0042] The UPF handles PDU sessions).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Jorgensen and Velev to have the feature of “receiving the one or more PDUs from a user plane function (UPF)” as taught by Qiao. The suggestion/motivation would have been to serve ethernet over wireless communicaitons (Qiao Para[0002]).






Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jorgensen and further in view of Velev.	

Regarding claim 13, Kim in view of Jorgensen discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen does not explicitly disclose wherein: the network node comprises an application server, the method further comprises transmitting, to a user plane function (UPF), the one or more files associated with the service flow associated with the UE, and the configuring comprises: determining the QoS profile for the one or more files; and transmitting the QoS profile to a session management function (SMF).
However, Velev from a similar field of invention discloses wherein: the network node comprises an application server, the method further comprises transmitting, to a user plane function (UPF), the one or more files associated with the service flow associated with the UE, and the configuring comprises: determining the QoS profile for the one or more files; and transmitting the QoS (Velev Fig.6 Para[0148-149] The QoS parameters are sent to the SMF to the BS).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and  Jorgensen to have the feature of “wherein: the network node comprises an application server, the method further comprises transmitting, to a user plane function (UPF), the one or more files associated with the service flow associated with the UE, and the configuring comprises: determining the QoS profile for the one or more files; and transmitting the QoS profile to a session management function (SMF)” as taught by Velev. The suggestion/motivation would have been to monitor and dynamically adjust QoS parameters (Velev Para[0005]).

Regarding claim 14, Kim in view of Jorgensen and Velev discloses the method and the network node as explained above for Claim 1. Jorgensen further discloses wherein the enforcing comprises: the headers of the one or more PDUs comprising user datagram protocol (UDP) headers (Jorgensen Fig.7 Col:42 Lines:41-67, Col:43 Lines:1-22 The packer contains UDP header) or transmission control protocol (TCP) headers (Jorgensen Fig.7 Col:42 Lines:41-67, Col:43 Lines:1-22 The packer contains TCP header), the headers of the one or more PDUs comprising Internet protocol version 6 (IPv6) headers (Jorgensen Fig.7 Col:42 Lines:41-67, Col:43 Lines:1-22 The packer contains IP header), or the headers of the one or more PDUs comprising RTP headers (Not given patentable weight due to non-selective option).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and Velev to have the feature of “wherein the enforcing comprises: the headers of the one or more PDUs comprising user datagram protocol (UDP) headers or transmission control protocol (TCP) headers, the headers of the one or more PDUs comprising Internet protocol version 6 (IPv6) headers” as taught by Jorgensen. The suggestion/motivation would have been to implement Q0S aware wireless system (Jorgensen Col:2 Lines:49-51).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jorgensen, Velev and further in view of Qiao.	

Regarding claim 15, Kim in view of Jorgensen and Velev discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen and Velev does not explicitly disclose wherein the transmitting comprises transmitting the QoS profile to the SMF via a policy control function (PCF) or network exposure function (NEF).
However, Qiao from a similar field of invention discloses wherein the transmitting comprises transmitting the QoS profile to the SMF via a policy control function (PCF) or network exposure function (NEF) (Qiao Para[0220] The NEF sends ethernet packet filter set to a SMF).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Jorgensen and Velev to have the feature of “wherein the transmitting comprises transmitting the QoS profile to the SMF via a policy control function (PCF) or network exposure function Qiao. The suggestion/motivation would have been to serve ethernet over wireless communicaitons (Qiao Para[0002]).



Claims 16-18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jorgensen, Velev and further in view of Shi.	

Regarding claims 16 and 28, Kim in view of Jorgensen and Velev discloses the method and the network node as explained above for Claim 1. Velev further discloses wherein: the network node comprises the UE, the configuring comprises receiving the QoS profile from an access and mobility management function (AMF)/session management function (SMF) (Velev Fig.6 Para[0148-149] The QoS parameters are sent to the SMF to the UE via the BS). Kim in view of Jorgensen and Velev does not explicitly disclose receiving, from an application associated with the UE, the one or more files, the one or more files destined for an application server, encoding the file identifier and the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim and  Jorgensen to have the feature of “wherein: the network node comprises the UE, the configuring comprises receiving the QoS profile from an access and mobility management function (AMF)/session management function (SMF)” as taught by Velev. The suggestion/motivation would have been to monitor and dynamically adjust QoS parameters (Velev Para[0005]).
However, Shi from a similar field of invention discloses receiving, from an application associated with the UE, the one or more files, the one or more files destined for an application server, encoding the file identifier and the file type in headers of each of one or more uplink PDUs; and forwarding the one or more uplink PDUs to a radio access network (RAN) serving the UE (Shi Para[0316] The terminal indicates service identification information and type in the adaptation layer header of PDCP PDU sent on uplink).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Jorgensen and Velev to have the feature of “receiving, from an application associated with the UE, the one or more files, the one or more files destined for an application server, encoding the file identifier and the file type in headers of each of one or more uplink PDUs; and forwarding the one or more uplink PDUs to a radio access network (RAN) serving the UE” as taught by Shi. The suggestion/motivation would have been to provide a flexible access link solution (Shi Para[0003]).

Regarding claim 17, Kim in view of Jorgensen, Velev and Shi discloses the method and the network node as explained above for Claim 1. Jorgensen further discloses determining the file identifier and the file type from the headers of the one or more PDUs (Jorgensen Fig.7 Col:42 Lines:41-67, Col:43 Lines:1-22 The packer header contains service type and flow ID).


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Velev and Shi to have the feature of “determining the file identifier and the file type from the headers of the one or more PDUs” as taught by Jorgensen. The suggestion/motivation would have been to implement Q0S aware wireless system (Jorgensen Col:2 Lines:49-51).

Regarding claim 18, Kim in view of Jorgensen, Velev and Shi discloses the method and the network node as explained above for Claim 1. Jorgensen further discloses wherein the headers of the one or more PDUs comprise: user datagram protocol (UDP) headers (Jorgensen Fig.7 Col:42 Lines:41-67, Col:43 Lines:1-22 The packer contains UDP header) or transmission control protocol (TCP) headers (Not given patentable weight due to non-selective option), or Internet protocol version 6 (IPv6) headers (Not given patentable weight due to non-selective option), and wherein the one or more PDUs comprise: one or more Internet protocol (IP) data packets (Jorgensen Fig.7 Col:42 Lines:41-67 The IP packet of an IP flow), or one or more real-time transport protocol (RTP) packets (Not given patentable weight due to non-selective option).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Velev and Shi to have the feature of “wherein the headers of the one or more PDUs comprise: user datagram protocol (UDP) headers or transmission control protocol (TCP) headers, or Internet protocol version 6 (IPv6) headers, and wherein the one or more PDUs comprise: one or more Internet protocol (IP) data packets” as taught by Jorgensen. The suggestion/motivation would have been to implement Q0S aware wireless system (Jorgensen Col:2 Lines:49-51).



	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jorgensen, Velev, Shi and further in view of Wang (US 2014/0294093 Al, hereinafter referred to as “Wang”).	


Regarding claim 19, Kim in view of Jorgensen, Velev and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen, Velev an Shi does not explicitly disclose wherein the file identifier and the file type are carried in fragmentation unit header options FU-A and FU-B of the one or more RTP packets.
However, Wang from a similar field of invention discloses wherein the file identifier and the file type are carried in fragmentation unit header options FU-A and FU-B of the one or more RTP packets (Wang Fig.2 Para[0062,0114] Multiple FUs used).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Jorgensen, Velev and Shi to have the feature of “wherein the file identifier and the file type are carried in fragmentation unit header options FU-A and FU-B of the one or more RTP packets” as taught by Wang. The suggestion/motivation would have been to improve real time transport protocol payload format (Wang Para[0007]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jorgensen, Velev, Shi and further in view of Qiao.	

Regarding claim 20, Kim in view of Jorgensen, Velev and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen, Velev and Shi does not explicitly disclose wherein the headers of the one or more uplink PDUs comprise one or more packet data convergence protocol (PDCP) headers, one or more radio link control (RLC) headers, one or more service data adaptation protocol (SDAP) headers, or any combination thereof.
However, Qiao from a similar field of invention discloses wherein the headers of the one or more uplink PDUs comprise one or more packet data convergence protocol (PDCP) headers, one or more radio link control (RLC) headers, one or more service data adaptation protocol (SDAP) headers, or any combination thereof (Qiao Fig.14 Para[0107] The headers are included in the RLC PDUs and other layers data).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Jorgensen, Velev and Shi to have the feature of “wherein the headers of the one or more uplink PDUs comprise one or more packet data convergence protocol (PDCP) headers, one or more radio link control (RLC) headers, one or more service data adaptation protocol (SDAP) headers, or any combination thereof” as taught by Qiao. The suggestion/motivation would have been to serve ethernet over wireless communicaitons (Qiao Para[0002]).



Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jorgensen, Velev, Shi and further in view of Tang et al. (US 2020/0334643 A1, hereinafter referred to as “Tang”).	

Regarding claim 21, Kim in view of Jorgensen, Velev and Shi discloses the method and the network node as explained 
However, Tang from a similar field of invention discloses wherein the application is an extended reality (XR) application (Tang Fig.2 Ref:210 Para[0050,55] The extended reality device has software application).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Jorgensen, Velev and Shi to have the feature of “wherein the application is an extended reality (XR) application” as taught by Tang. The suggestion/motivation would have been to utilize extended reality capability to render digital content to visualize information (Tang Para[0014]).

Regarding claim 22, Kim in view of Jorgensen, Velev and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen, Velev and Shi does not explicitly disclose wherein the XR application is running on an XR device separate from the UE.


However, Tang from a similar field of invention discloses wherein the XR application is running on an XR device separate from the UE (Tang Fig.2 Ref:210 Para[0050] The extended reality device may be a wearable device).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Jorgensen, Velev and Shi to have the feature of “wherein the XR application is running on an XR device separate from the UE” as taught by Tang. The suggestion/motivation would have been to utilize extended reality capability to render digital content to visualize information (Tang Para[0014]).

Regarding claim 23, Kim in view of Jorgensen, Velev and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen, Velev and Shi does not explicitly disclose wherein the XR device comprises a virtual reality (VR) headset or augmented reality (AR) glasses.


However, Tang from a similar field of invention discloses wherein the XR device comprises a virtual reality (VR) headset or augmented reality (AR) glasses (Tang Fig.2 Ref:210 Para[0050] The extended reality device may be a virtual reality headset).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Jorgensen, Velev and Shi to have the feature of “wherein the XR device comprises a virtual reality (VR) headset or augmented reality (AR) glasses” as taught by Tang. The suggestion/motivation would have been to utilize extended reality capability to render digital content to visualize information (Tang Para[0014]).

Regarding claim 24, Kim in view of Jorgensen, Velev and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen, Velev and Shi does not explicitly disclose wherein the XR application is running on the UE.


However, Tang from a similar field of invention discloses wherein the XR application is running on the UE (Tang Fig.2 Ref:210 Para[0050] The extended reality device may be a smart phone).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Jorgensen, Velev and Shi to have the feature of “wherein the XR application is running on the UE” as taught by Tang. The suggestion/motivation would have been to utilize extended reality capability to render digital content to visualize information (Tang Para[0014]).

Regarding claim 25, Kim in view of Jorgensen, Velev and Shi discloses the method and the network node as explained above for Claim 1. Kim in view of Jorgensen, Velev and Shi does not explicitly disclose wherein the UE comprises a handheld touchscreen device.
However, Tang from a similar field of invention discloses wherein the UE comprises a handheld touchscreen (Tang Fig.2 Ref:210 Para[0063,66] The extended reality device has touch screen display).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kim, Jorgensen, Velev and Shi to have the feature of “wherein the UE comprises a handheld touchscreen device” as taught by Tang. The suggestion/motivation would have been to utilize extended reality capability to render digital content to visualize information (Tang Para[0014]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2021/0144579 to Ke (Paragraphs:69).
2.	U.S. Patent Application Publication No. 2020/0374948 to Pan (Paragraphs:71-72).
3.	U.S. Patent Application Publication No. 2020/0267753 to Adjakple (Paragraphs:91).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUDESH M PATIDAR/Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415